18‐0956‐cv 
Wu Jiang v. Ridge Tool Co., et al. 
  
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 

                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 

       At a stated term of the United States Court of Appeals for the Second Circuit, 
held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of 
New York, on the 18th day of March, two thousand nineteen. 

PRESENT:  RICHARD C. WESLEY, 
                    DENNY CHIN, 
                    RICHARD J. SULLIVAN, 
                               Circuit Judges.  
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
WU JIANG,  
                                         Plaintiff‐Appellant, 
 
                                         v. 
                                                                                        18‐0956‐cv         
RIDGE TOOL COMPANY, EMERSON 
ELECTRIC CO., HOME DEPOT USA, INC., 
                                         Defendants‐Appellees, 
 

JOHN DOE, 1‐10, 
                                         Defendants. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
 
    FOR PLAINTIFF‐APPELLANT:                         STACEY VAN MALDEN, Bronx, New York.        
                                                      
    FOR DEFENDANTS‐APPELLEES:                        LEONARD FREDERICK LESSER, Simon Lesser     
                                                     PC, New York, New York. 
                                                      
              Appeal from the United States District Court for the Eastern District of 

New York (Mauskopf, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED. 

              In this products liability case, plaintiff‐appellant Wu Jiang appeals from a 

judgment entered March 27, 2018, dismissing his complaint against defendants‐

appellees Ridge Tool Company, Emerson Electric Co., and Home Depot USA, Inc., as 

well as defendants John Doe 1‐10.  By memorandum and order entered March 27, 2018, 

the district court granted defendantsʹ motion for summary judgment as to Jiangʹs only 

remaining claim in the case ‐‐ a failure‐to‐warn claim for injuries suffered from the use 

of defendantsʹ vacuum cleaner.  We assume the partiesʹ familiarity with the underlying 

facts, the procedural history of the case, and the issues on appeal. 

1.      Background 

              In August 2014, Jiang, a professional contractor, was refinishing the floor 

in a property in Rhode Island.  He applied Minwax High‐Build Polyurethane 

(ʺMinwaxʺ) to the wood floor and then waited approximately eighteen hours before 

sanding the surface with a floor polisher.  He then used his Ridgid Wet/Dry Vacuum 

(the ʺvacuumʺ) to collect the sanding residue.  After ten minutes, Jiang noticed smoke 

                                            ‐ 2 ‐ 
 
emanating from the vacuum.  He turned it off and unplugged it, and then started 

carrying it to the next room, where there was a sink.  It was his intent to pour water into 

the vacuumʹs tub.  On the way, the contents of the vacuum combusted and Jiang was 

badly burned.  

              Both the vacuumʹs warning label and the userʹs manual warned of the 

dangers from using the product to collect flammable material.  The Minwax container 

labels also had warnings regarding the combustibility of the product, including that 

sanding residue from Minwax‐treated wood is combustible.  Jiang, who had been a 

contractor for ten years at the time of the accident, admitted to having read and 

understood all these warnings at some point.  Jiang also admitted that he received on‐

the‐job training on how to apply Minwax, which included warnings regarding the risk 

of fire from sanding residue.  

              On July 14, 2015, Jiang filed this action in the district court, asserting 

numerous claims related to the accident.  He subsequently abandoned all claims except 

one ‐‐ a claim for strict products liability based on a failure‐to‐warn theory.  In granting 

defendantsʹ summary judgment motion, the district court concluded the warnings in 

question were adequate as a matter of law to satisfy defendantsʹ duty to warn.  The 

district court also ruled there was no genuine dispute over Jiangʹs knowledge of the 

specific risk that caused his injuries and thus he also had failed to show the existence of 




                                             ‐ 3 ‐ 
 
a genuine issue of fact as to whether the allegedly inadequate warnings were the 

proximate cause of his injuries.  

2.     Discussion 

              Under New York law, ʺ[a] manufacturer has a duty to warn against latent 

dangers resulting from foreseeable uses of its product of which it knew or should have 

known.ʺ  Liriano v. Hobart Corp., 92 N.Y.2d 232, 237 (1998); accord Caruolo v. John Crane, 

Inc., 226 F.3d 46, 51 (2d Cir. 2000); see also In re N.Y.C. Asbestos Litig., 27 N.Y.3d 765, 788 

(2016) (ʺ[t]he manufacturer must warn of dangers arising from the productʹs intended 

use or a reasonably foreseeable unintended use.ʺ (internal quotation marks omitted)).  

Claims regarding the adequacy of a warning are normally fact‐specific and are usually 

best reserved for trial.  See Urena v. Biro Mfg. Co., 114 F.3d 359, 366 (2d Cir. 1997).  When 

a warning raises no triable questions of fact as to adequacy, however, summary 

judgment may be granted.  Fane v. Zimmer, Inc., 927 F.2d 124, 130 (2d Cir. 1991).  A 

warning is adequate if it is accurate, clear, and consistent, and portrays the risk with 

sufficient intensity.  Martin v. Hacker, 83 N.Y.2d 1, 10 (1993); see also Moretto v. G & W 

Elec. Co., 20 F.3d 1214, 1223 (2d Cir. 1994).  Further, when a user is aware of the dangers 

of using a product, the supplier cannot be held liable for a failure to warn.  Billiar v. 

Minnesota Min. & Mfg. Co., 623 F.2d 240, 243 (2d Cir. 1980).   

              Here, the warnings on both the vacuum itself and in the userʹs manual 

were clear and of sufficient intensity.  The warning label on the vacuum read: 


                                              ‐ 4 ‐ 
 
ʺWARNING . . . Do not pick up hot ashes, coals, toxic, flammable or other hazardous 

materials.ʺ  The userʹs manual stated: ʺWARNING . . . Sparks inside the motor can 

ignite flammable vapors or dust.  To reduce the risk of fire or explosion, do not use near 

combustible liquids, gases, or dusts.ʺ  This warning was repeated elsewhere in the 

userʹs manual.  The warnings were accompanied by a icon denoting their seriousness.  

The warnings clearly and emphatically alerted users to the dangers of using the 

vacuum to collect flammable dust. 

              Jiang argues the district court erred because it analyzed the adequacy of 

the warnings regarding polyurethane dust (i.e., dust that is made wholly of 

polyurethane) rather than sanding residue of wood treated with polyurethane, the 

substance at issue in this case.  This argument fails to create a genuine issue for trial, 

however, because the warnings were sufficiently clear that a reasonable user would 

know that the warnings applied to dust generated from sanding a wood floor coated 

with polyurethane.  First, the warnings stated that the vacuum should not be used to 

pick up combustible dust and flammable materials.  Jiang admitted that he knew the 

dust created from sanding a polyurethaned floor was combustible, as he usually 

collected such dust in a bag filled with water.  Second, the warnings on the Minwax 

container ‐‐ which Jiang admitted he had read ‐‐ clearly referenced the combustibility of 

ʺsanding residueʺ created from sanding floors treated with their product, and instructed 

users on proper disposal.  The lack of a specific warning concerning the dust created by 


                                             ‐ 5 ‐ 
 
sanding a wood floor treated with polyurethane did not render the vacuumʹs warning 

inadequate, as ʺ[r]equiring too many warnings trivializes and undermines the entire 

purpose of the rule,ʺ and ʺwould neutralize the effectiveness of warnings.ʺ  Liriano, 92 

N.Y.2d at 242. 

              In any event, the adequacy of the warnings was not a proximate cause of 

Jiangʹs injuries because a reasonable jury could only conclude that Jiang was a 

knowledgeable user.  See Liriano, 92 N.Y.2d at 241 (ʺ[W]here the injured party was fully 

aware of the hazard through general knowledge, . . . lack of a warning about that 

danger may well obviate the failure to warn as a legal cause of an injury resulting from 

that danger.ʺ).  The knowledgeable user exception is most often applied to professionals 

and skilled tradespeople, such as Jiang.  Billiar, 626 F.2d at 243.  Here, Jiang was a 

professional contractor for over ten years, had used Minwax on at least ten prior 

occasions, and had used Ridgid vacuums during that time.  He admitted to having read 

the warnings and having received training on proper disposal.  Jiangʹs experience with 

the products in question demonstrated, as a matter of law, that he was knowledgeable 

about the dangers related to their use.  Therefore, his claim fails, and the district court 

did not err in granting summary judgment in favor of defendants.  


 


 



                                             ‐ 6 ‐ 
 
             We have considered Jiangʹs remaining arguments and find them to be 

without merit.  Accordingly, we AFFIRM the judgment of the district court. 


                                          FOR THE COURT: 
                                          Catherine OʹHagan Wolfe, Clerk of the Court 




                                           ‐ 7 ‐